Illinois Official Reports

                                          Supreme Court



                   BAC Home Loans Servicing, LP v. Mitchell, 2014 IL 116311




Caption in Supreme           BAC Home Loans Servicing, LP, f/k/a COUNTRYWIDE HOME
Court:                       LOANS SERVICING, LP, Appellee, v. KIM E. MITCHELL,
                             Appellant.


Docket No.                   116311


Filed                        March 20, 2014


Held                         Where a debtor’s first appearance in a defaulted mortgage proceeding
(Note: This syllabus         was posttrial, with a motion to vacate based on defects in the
constitutes no part of the   substituted service which had been attempted, the debtor had made a
opinion of the court but     waiver, but it was prospective only and did not retroactively validate
has been prepared by the     earlier orders entered without personal jurisdiction, which should be
Reporter of Decisions        vacated.
for the convenience of
the reader.)


Decision Under               Appeal from the Appellate Court for the First District; heard in that
Review                       court on appeal from the Circuit Court of Cook County, the Hon.
                             Laura Cha-Yu Liu, Judge, presiding.



Judgment                     Reversed and remanded.



Counsel on                   Daniel J. Voelker and Tricia L. Putzy, of Voelker Litigation Group, of
Appeal                       Chicago, for appellant.

                             Steven F. Smith, Ashley H. Nall and Amy E. Breihan, of Bryan Cave
                             LLP, of Chicago for appellee.
     Justices                 JUSTICE KILBRIDE delivered the judgment of the court, with
                              opinion.
                              Chief Justice Garman and Justices Freeman, Thomas, Karmeier,
                              Burke, and Theis concurred in the judgment and opinion.



                                               OPINION

¶1         In this case, we consider whether a party’s waiver of objections to the circuit court’s
       personal jurisdiction applies retroactively to validate orders entered prior to the party’s
       submission to the court’s jurisdiction. The appellate court held that the waiver applied both
       prospectively and retroactively. For the following reasons, we hold that a party’s waiver of
       personal jurisdiction is prospective only and does not serve to validate retroactively orders
       entered by the circuit court without personal jurisdiction. Accordingly, we reverse the
       appellate court’s judgment and remand to the circuit court for further proceedings.

¶2                                         I. BACKGROUND
¶3         Defendant, Kim E. Mitchell, executed a promissory note with Countrywide Home Loans,
       Incorporated, in the amount of $75,400. The note was secured by a mortgage on defendant’s
       home in Chicago. Approximately four years later, plaintiff BAC Home Loans Servicing, LP,
       formerly known as Countrywide Home Loans Servicing, LP, filed a complaint to foreclose the
       mortgage.
¶4         The special process server’s affidavit states defendant was served with summons and
       complaint by substituted service on November 14, 2009. According to the affidavit, a copy of
       the process was left at defendant’s residence with her daughter, Michelle Foreman, who also
       lived at the residence.
¶5         Defendant did not answer the complaint. Plaintiff mailed defendant a notice stating it
       intended to move for entry of a judgment of foreclosure and sale on June 9, 2010. On June 3,
       2010, plaintiff filed a motion for order of default, a motion for judgment of foreclosure and
       sale, and a motion to appoint a selling officer. On June 9, 2010, the circuit court of Cook
       County granted plaintiff’s motions, entering an order of default, an order appointing a selling
       officer, and a judgment for foreclosure and sale.
¶6         A notice of sale was mailed to defendant’s address and a judicial sale was held on
       September 13, 2010. On August 2, 2011, plaintiff filed a motion for an order confirming the
       report of sale and distribution and for possession. Notice of the motion was mailed to
       defendant. The circuit court entered an order confirming the sale on September 14, 2011.
¶7         On October 12, 2011, defendant filed an appearance and a motion to vacate the circuit
       court’s September 14, 2011, order confirming the report of sale and distribution and for
       possession. Defendant asserted “to the best of her knowledge” she was never served with
       summons, she did not receive notice of the motion for default judgment, she was informed by
       plaintiff that a loan modification had been approved, and she did not receive notice of the
       September 14, 2011, order. Defendant asked the court to vacate the order “in the interest of
       justice.”

                                                  -2-
¶8          Defendant later withdrew her motion and filed a motion to quash the September 14, 2011,
       order or, in the alternative, a petition for relief from judgment under section 2-1401 of the Code
       of Civil Procedure (735 ILCS 5/2-1401 (West 2010)) and section 15-1508 of the Illinois
       Mortgage Foreclosure Law (735 ILCS 5/15-1508 (West Supp. 2011)). Defendant essentially
       repeated the allegations of her previous motion to vacate. Defendant added that “justice was
       not done, and the sale of her home was fraudulent and a due process violation.” The motion
       was stricken without prejudice. Defendant refiled her motion the following day, this time
       attaching exhibits referenced in the motion.
¶9          In its response to the motion, plaintiff asserted defendant was served by substituted service
       on November 14, 2009. Plaintiff attached a copy of the affidavit of service. The affidavit stated
       substituted service was made by:
                 “leaving a copy of this process at [defendant’s] usual place of abode with: Michelle
                 Foreman (Relationship) Daughter, a person residing therein who is of the age of 13
                 years or upwards and informed that person of the contents thereof and that further
                 mailed a copy of this process in a sealed envelope with postage paid addressed to the
                 defendant at his/her usual place of abode on 11-17-09.”
¶ 10        Defendant filed a reply, asserting the substituted service was defective because she does
       not have a daughter. Defendant asserted her only child is a son named William Mitchell and
       she does not know anyone named Michelle Foreman. Defendant attached an affidavit stating
       those facts.
¶ 11        The circuit court denied defendant’s motion to quash the order confirming the sale.
       Defendant’s alternative section 2-1401 and 15-1508 petition was also denied because she
       failed to provide the court with grounds to vacate the order confirming the sale.
¶ 12        On appeal, defendant contended that the substituted service of process was defective and
       the circuit court, therefore, lacked personal jurisdiction to enter the default judgment, the
       judgment of foreclosure, the order of sale, and the order of possession. Plaintiff acknowledged
       the substituted service was improper because it was not in compliance with section 2-203 of
       the Code (735 ILCS 5/2-203 (West 2008)). Plaintiff argued, however, that defendant waived
       all objections to the court’s personal jurisdiction by filing a postjudgment motion to vacate the
       September 14, 2011, order confirming the sale.
¶ 13        The appellate court observed that challenges to personal jurisdiction are governed by
       section 2-301 of the Code (735 ILCS 5/2-301(a), (a-5) (West 2010)) and section 15-1505.6 of
       the Illinois Mortgage Foreclosure Law (735 ILCS 5/15-1505.6 (West Supp. 2011)).
       Defendant’s initial postjudgment motion filed on October 12, 2011, failed to comply with the
       statutory requirements for challenging the circuit court’s personal jurisdiction because it was
       not a motion to dismiss for lack of jurisdiction or a motion to quash service of process.
¶ 14        The appellate court noted that failure to comply with the statutory requirements for
       challenging the court’s personal jurisdiction results in waiver of “all objections to the court’s
       jurisdiction over the party’s person.” (Internal quotation marks omitted.) 2013 IL App (1st)
121713-U, ¶ 41. Based on that statutory language, the appellate court held defendant’s waiver
       “worked prospectively and retroactively.” 2013 IL App (1st) 121713-U, ¶ 41. Accordingly,
       defendant waived any jurisdictional challenge to the circuit court’s orders entered prior to her
       initial postjudgment motion in this case. The trial court’s judgment was, therefore, affirmed.
       2013 IL App (1st) 121713-U.

                                                   -3-
¶ 15      We allowed defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Feb. 26, 2010).

¶ 16                                          II. ANALYSIS
¶ 17       To enter a valid judgment, a court must have both jurisdiction over the subject matter and
       jurisdiction over the parties. In re Marriage of Verdung, 126 Ill. 2d 542, 547 (1989). A
       judgment entered by a court without jurisdiction over the parties is void and may be challenged
       at any time, either directly or collaterally. Verdung, 126 Ill. 2d at 547. We review de novo
       whether the circuit court obtained personal jurisdiction. In re Detention of Hardin, 238 Ill. 2d
33, 39 (2010).
¶ 18       Personal jurisdiction may be established either by service of process in accordance with
       statutory requirements or by a party’s voluntary submission to the court’s jurisdiction.
       Verdung, 126 Ill. 2d at 547. As in the appellate court, plaintiff concedes that the substituted
       service of process in this case was defective and did not confer personal jurisdiction.
¶ 19       The appellate court determined, however, that defendant voluntarily submitted to the
       circuit court’s jurisdiction by filing her initial postjudgment motion to vacate the order
       confirming the sale on October 12, 2011. Defendant did not challenge that determination in her
       petition for leave to appeal, her opening brief, or her reply brief. Rather, defendant’s only
       argument on appeal to this court has been that by filing her October 12, 2011, motion, she
       submitted to the court’s jurisdiction prospectively only. Defendant “emphasize[d] the need for
       this court’s guidance and clarification” on whether waiver of objections to personal
       jurisdiction under section 2-301 is both prospective and retroactive.
¶ 20       At oral argument, counsel for defendant argued for the first time in this court that defendant
       did not submit to the circuit court’s jurisdiction by filing her October 12, 2011, motion.
       Counsel contended that defendant’s motion was in compliance with section 2-301(a),
       requiring a party to file a “motion to dismiss the entire proceeding or any cause of action
       involved in the proceeding or *** a motion to quash service of process” to preserve objections
       to the court’s personal jurisdiction. 735 ILCS 5/2-301(a) (West 2010). Counsel asserted that
       defendant’s motion only alleged that service of process was defective.
¶ 21       Plaintiff’s counsel responded that this issue was not raised in defendant’s petition for leave
       to appeal or her briefs on appeal to this court. Plaintiff’s counsel, therefore, argued that the
       issue was not properly before this court.
¶ 22       We agree with plaintiff that defendant forfeited this argument by failing to raise it in her
       petition for leave to appeal, her opening brief, or her reply brief. Supreme Court Rule 315(c)(3)
       states a petition for leave to appeal shall contain “a statement of the points relied upon in
       asking the Supreme Court to review the judgment of the Appellate Court.” Ill. S. Ct. R.
       315(c)(3) (eff. Feb. 26, 2010). The rule further requires “a short argument (including
       appropriate authorities) stating why review by the Supreme Court is warranted and why the
       decision of the Appellate Court should be reversed or modified.” Ill. S. Ct. R. 315(c)(5) (eff.
       Feb. 26, 2010). Defendant’s petition for leave to appeal does not meet those requirements for
       raising her argument that her initial postjudgment motion complied with section 2-301(a) of
       the Code. There is no mention whatsoever of that issue in defendant’s petition for leave to
       appeal. Accordingly, defendant’s argument was not properly preserved for our review. See
       People v. Whitfield, 228 Ill. 2d 502, 509 (2007).


                                                   -4-
¶ 23        We further note that this court has repeatedly held an appellant’s failure to argue a point in
       the opening brief results in forfeiture under Supreme Court Rule 341(h)(7). See Vancura v.
       Katris, 238 Ill. 2d 352, 369-73 (2010). According to Rule 341(h)(7), points not argued in the
       appellant’s brief “are waived and shall not be raised in the reply brief, in oral argument, or on
       petition for rehearing.” Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013). Defendant, therefore, also
       forfeited her argument that her initial postjudgment motion complied with section 2-301(a) by
       failing to argue it in her opening brief and instead raising it for the first time in oral argument.
¶ 24        Accordingly, the sole issue properly before this court is whether by filing her initial
       postjudgment motion, defendant waived objections to the circuit court’s personal jurisdiction
       both prospectively and retroactively. Defendant contends her postjudgment motion resulted in
       waiver of objections to the court’s personal jurisdiction prospectively only. She maintains that
       her waiver of objections cannot serve to validate retroactively previous orders entered by the
       circuit court without personal jurisdiction.
¶ 25        Plaintiff responds that under section 2-301 of the Code, defendant waived “all objections to
       the court’s jurisdiction over [her] person” by filing the postjudgment motion to vacate. The
       statute does not contain any temporal restriction on the waiver. Plaintiff, therefore, concludes
       that defendant waived all objections to the circuit court’s personal jurisdiction, both
       prospectively and retroactively, by filing her postjudgment motion to vacate the order
       confirming the report of sale.
¶ 26        In Verdung, this court considered whether a party’s general appearance in a case conferred
       personal jurisdiction on the circuit court retroactively. This court held there was no doubt that
       the circuit court had personal jurisdiction over the party as of the date of her general
       appearance. This court held, however, that “a party who submits to the court’s jurisdiction does
       so only prospectively and the appearance does not retroactively validate orders entered prior to
       that date.” Verdung, 126 Ill. 2d at 547.
¶ 27        To support its holding, this court relied upon the appellate court’s decisions in J.C. Penney
       Co. v. West, 114 Ill. App. 3d 644 (1983), and Sullivan v. Bach, 100 Ill. App. 3d 1135 (1981). In
       J.C. Penney, the appellate court held that a defendant’s voluntary submission to the circuit
       court’s jurisdiction was prospective only. By filing a petition to vacate a default judgment, the
       defendant did not submit to the circuit court’s jurisdiction retroactively to validate previous
       orders entered without personal jurisdiction. J.C. Penney Co., 114 Ill. App. 3d at 647. Rather,
       “where a judgment is void when entered, it remains void” despite subsequent submission by a
       party to the circuit court’s jurisdiction. J.C. Penney Co., 114 Ill. App. 3d at 646. The appellate
       court reasoned:
                “ ‘Where the defendant is found to have voluntarily submitted himself to the court’s
                jurisdiction prior to judgment, the court has personal jurisdiction at the time it enters
                the judgment order, but the same logic serves only to submit a defendant to the court’s
                jurisdiction as of the date he appeared, not retroactively as of the date of the ex parte
                judgment, where his appearance comes after judgment is entered. [Citation.] A
                defendant’s attempts to set aside a void judgment subsequent to the entry of that
                judgment are not to be considered as giving the court original jurisdiction to enter the
                judgment; doing so deprives the defendant of his day in court. [Citations.]’ ” (Emphasis
                added.) J.C. Penney Co., 114 Ill. App. 3d at 647 (quoting Sullivan, 100 Ill. App. 3d at
                1142).

                                                    -5-
¶ 28       The rule on prospective-only personal jurisdiction set forth in Verdung is, therefore, based
       on the due process concept of allowing the defendant his day in court before entering judgment
       against him. The fundamental requirement of due process is the opportunity to be heard, and
       that right “has little reality or worth unless one is informed that the matter is pending.” Mullane
       v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950); see also In re Dar. C., 2011
IL 111083, ¶ 61. The rule in Verdung is intended to protect parties’ due process rights by
       preventing entry of a judgment without prior notice and an opportunity to be heard.
¶ 29       Plaintiff contends, however, that the rule in Verdung is no longer valid because it was
       established prior to the amendment of section 2-301 in 2000. Plaintiff argues that the
       amendment to section 2-301 eliminated any temporal restriction on waiver and the statute now
       simply provides that filing a responsive pleading or motion results in waiver of “all objections
       to the court’s jurisdiction over the party’s person.” Plaintiff contends that the amended statute
       contains no language restricting the waiver to any time in the proceeding.
¶ 30       Before the amendment in 2000, section 2-301 of the Code provided for a distinction
       between special and general appearances. The statute stated:
                    “(a) Prior to filing any other pleading or motion, a special appearance may be made
               either in person or by attorney for the purpose of objecting to the jurisdiction of the
               court over the person of the defendant. A special appearance may be made as to an
               entire proceeding or as to any cause of action involved therein. Every appearance, prior
               to judgment, not in compliance with the foregoing is a general appearance.” 735 ILCS
               5/2-301(a) (West 1998).
¶ 31       Following the amendment in 2000, section 2-301 states:
                    “(a) Prior to the filing of any other pleading or motion other than a motion for an
               extension of time to answer or otherwise appear, a party may object to the court’s
               jurisdiction over the party’s person, either on the ground that the party is not amenable
               to process of a court of this State or on the ground of insufficiency of process or
               insufficiency of service of process, by filing a motion to dismiss the entire proceeding
               or any cause of action involved in the proceeding or by filing a motion to quash service
               of process. Such a motion may be made singly or included with others in a combined
               motion, but the parts of a combined motion must be identified in the manner described
               in Section 2-619.1. Unless the facts that constitute the basis for the objection are
               apparent from papers already on file in the case, the motion must be supported by an
               affidavit setting forth those facts.
                    (a-5) If the objecting party files a responsive pleading or a motion (other than a
               motion for an extension of time to answer or otherwise appear) prior to the filing of a
               motion in compliance with subsection (a), that party waives all objections to the court’s
               jurisdiction over the party’s person.” 735 ILCS 5/2-301(a), (a-5) (West 2010).
¶ 32       A conflict has arisen in our appellate court on the impact of the 2000 amendment to section
       2-301. Some appellate panels have continued to follow the reasoning in Verdung, holding that
       a party’s voluntary submission to the circuit court’s personal jurisdiction is prospective only
       and does not retroactively validate prior orders entered without jurisdiction. C.T.A.S.S. & U.
       Federal Credit Union v. Johnson, 383 Ill. App. 3d 909, 911-12 (1st Dist. 2008); Mortgage
       Electronic Systems v. Gipson, 379 Ill. App. 3d 622, 629-31 (1st Dist. 2008). Other decisions
       have held that a waiver of “all objections to the court’s jurisdiction over the party’s person”

                                                    -6-
       must be construed as comprehensive, applying both prospectively and retroactively.
       (Emphasis omitted.) GMB Financial Group, Inc. v. Marzano, 385 Ill. App. 3d 978, 994 (2d
       Dist. 2008); Eastern Savings Bank, FSB v. Flores, 2012 IL App (1st) 112979, ¶ 16.
¶ 33        When construing a statute, our primary objective is to ascertain and give effect to the intent
       of the legislature. People v. Elliott, 2014 IL 115308, ¶ 11. The most reliable indicator of
       legislative intent is the statutory language, given its plain and ordinary meaning. Elliott, 2014
IL 115308, ¶ 11. In determining the statute’s plain meaning, we consider the subject it
       addresses and the legislature’s purpose in enacting it. Elliott, 2014 IL 115308, ¶ 11.
¶ 34        Plaintiff emphasizes that under the amended statute, a party “waives all objections to the
       court’s jurisdiction over the party’s person” by initially filing a responsive pleading or motion.
       735 ILCS 5/2-301(a-5) (West 2010). The statute plainly provides that a party waives “all
       objections” to the court’s personal jurisdiction by filing a responsive pleading or motion before
       challenging the court’s jurisdiction. Under section 2-301(a), the waiver of objections to
       personal jurisdiction is comprehensive when a party submits to the court’s jurisdiction by
       initially filing a responsive pleading or motion.
¶ 35        The critical issue here, though, is whether the waiver of all objections applies retroactively
       to validate an order or judgment entered without personal jurisdiction. Personal jurisdiction is
       established either by effective service of process or by a party’s voluntary submission to the
       court’s jurisdiction. Verdung, 126 Ill. 2d at 547. The amended statute does not specifically
       state the effect a party’s waiver of objections has on orders or judgments entered by the court
       without personal jurisdiction. The statute does not state that the waiver is intended to validate
       orders entered prior to service of process or the party’s voluntary submission to the court’s
       jurisdiction.
¶ 36        Further, it is not apparent from the statutory language that the legislature intended to
       abrogate this court’s established case law providing that “a party who submits to the court’s
       jurisdiction does so only prospectively and the appearance does not retroactively validate
       orders entered prior to that date.” Verdung, 126 Ill. 2d at 547. The settled law prior to the
       amendment to section 2-301 provided that “where a judgment is void when entered, it remains
       void,” despite subsequent submission by a party to the circuit court’s jurisdiction. J.C. Penney
       Co., 114 Ill. App. 3d at 646.
¶ 37        In one recent case, the appellate court read section 2-301(a-5) as simply “codifying the
       long-standing rule that ‘a party may waive a defect in jurisdiction over the person by
       proceeding without objection.’ ” Higgins v. Richards, 401 Ill. App. 3d 1120, 1126 (2010)
       (quoting Mullaney, Wells & Co. v. Savage, 31 Ill. App. 3d 343, 347 (1975), citing People v.
       Securities Discount Corp., 361 Ill. 551 (1935)). Under the case law prior to the 2000
       amendment, a general appearance was considered to waive all objections to the court’s
       personal jurisdiction and submit the party to the court’s jurisdiction. KSAC Corp. v. Recycle
       Free, Inc., 364 Ill. App. 3d 593, 594 (2006); J.C. Penney Co., 114 Ill. App. 3d at 647. The
       waiver submitted the party to the court’s jurisdiction only prospectively, however, and it did
       not serve to validate retroactively prior orders entered without personal jurisdiction. Verdung,
126 Ill. 2d at 547; J.C. Penney Co., 114 Ill. App. 3d at 647. Thus, the 2000 amendment to
       section 2-301 may be construed as simply codifying the previously settled law on waiver of
       objections to personal jurisdiction and not as changing the established rule that a party’s
       submission to the court’s jurisdiction is prospective-only. Verdung, 126 Ill. 2d at 547.

                                                    -7-
¶ 38       We conclude that the amended statute is ambiguous as to the effect of a party’s waiver on
       prior orders entered without personal jurisdiction. The amended statute does not indicate a
       clear intent for a party’s waiver of objections to confer personal jurisdiction on the court
       retroactively. When a statute is ambiguous, we look to aids of statutory construction, including
       legislative history and established rules of construction. Poris v. Lake Holiday Property
       Owners Ass’n, 2013 IL 113907, ¶ 47. We, therefore, turn to the legislative history to ascertain
       the legislature’s intent in amending section 2-301.
¶ 39       In explaining the amendment to section 2-301, Senator Hawkinson stated:
               “This bill amends the Code of Civil Procedure dealing with special appearances. It is
               not an initiative of the Illinois State Bar Association but it was suggested by the Bar
               Association. It’s a cleanup. It is designed to prevent an unknowing waiver. When you
               file a motion in court, before you file your special appearance, it allows you to file your
               special appearance and other motions at the same time.” (Emphasis added.) 91st Ill.
               Gen. Assem., Senate Proceedings, Mar. 11, 1999, at 42-43 (statements of Senator
               Hawkinson).
¶ 40       The remarks by Senator Hawkinson support a conclusion that the amendment was intended
       to “prevent an unknowing waiver” of a party’s objections to personal jurisdiction. Prior to the
       amendment, section 2-301(a) distinguished between general and special appearances. 735
       ILCS 5/2-301(a) (West 1998). The distinction between those types of appearances created
       confusion and potential for inadvertent waivers of objections to the circuit court’s personal
       jurisdiction. See Marzano, 385 Ill. App. 3d at 993-94. The amendment to section 2-301(a)
       eliminated the distinction between general and special appearances. 735 ILCS 5/2-301(a)
       (West 2010).
¶ 41       Although the legislative history shows the amendment was intended to clarify the law to
       prevent inadvertent waivers of objections to the court’s personal jurisdiction, it is not entirely
       clear that the amendment accomplished its objective. In this case, defendant’s initial
       postjudgment motion to vacate the order confirming the sale was filed by her attorney and it
       alleged defective service of process. The appellate court, nevertheless, held the motion was
       insufficient to preserve defendant’s objections to the court’s personal jurisdiction under
       section 2-301(a). Thus, it appears that counsel inadvertently waived defendant’s objections to
       personal jurisdiction. If counsel inadvertently waived defendant’s objections, it is almost
       certain that pro se defendants will have difficulty in preserving their objections to personal
       jurisdiction under the amended section 2-301(a).
¶ 42       In any case, there is no indication from the legislative history that the amendment was
       intended to alter the existing law on the effect of waiver of objections to personal jurisdiction.
       The amendment to section 2-301 was intended to provide additional protection of a
       defendant’s right to assert an objection to the court’s personal jurisdiction by preventing
       unknowing waiver. If we were to construe the amended statute as providing for retroactive
       waiver validating prior orders entered without personal jurisdiction, it would result in a harsher
       rule on waiver and be inconsistent with the legislature’s objective of providing parties
       additional protection in this context.
¶ 43       Based on the statutory language and legislative history, we do not believe the legislature
       intended to adopt a rule allowing a defendant’s waiver to validate retroactively orders entered
       without personal jurisdiction. Plaintiff’s proposed construction of the statute is at odds with the
       fundamental rationale of our rule providing for prospective-only submission to the court’s
                                                     -8-
       jurisdiction, namely, to avoid “depriv[ing] the defendant of his day in court.” (Internal
       quotation marks omitted.) J.C. Penney Co., 114 Ill. App. 3d at 647. In the absence of clear
       language or legislative history to the contrary, we conclude section 2-301(a-5), as amended,
       codified the law on waiver as it existed before the amendment. We, therefore, reaffirm the
       longstanding rule that “a party who submits to the court’s jurisdiction does so only
       prospectively and the appearance does not retroactively validate orders entered prior to that
       date.” Verdung, 126 Ill. 2d at 547. To the extent that Illinois appellate court decisions,
       including Marzano and Flores, hold to the contrary, they are overruled.
¶ 44       Here, defendant voluntarily submitted to the circuit court’s personal jurisdiction by filing
       her initial postjudgment motion to vacate the order confirming the sale on October 12, 2011.
       By filing her motion, defendant waived objections to the circuit court’s personal jurisdiction
       prospectively only, however. The waiver did not serve to validate retroactively the void orders
       entered prior to defendant’s submission to the court’s jurisdiction.
¶ 45       A judgment entered by a court without personal jurisdiction is void and may be challenged
       at any time, either directly or collaterally. Verdung, 126 Ill. 2d at 547. The orders entered by
       the circuit court without personal jurisdiction prior to defendant’s October 12, 2011,
       postjudgment motion must be vacated. We, therefore, reverse the judgments of the appellate
       and circuit courts, and remand to the circuit court for further proceedings.

¶ 46                                      III. CONCLUSION
¶ 47       For the foregoing reasons, the judgments of the circuit court and the appellate court are
       reversed. The cause is remanded to the circuit court for further proceedings.

¶ 48      Reversed and remanded.




                                                  -9-